STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re BESS/THOMPSON/BOLDEN/BROWN,                                    June 12, 2018
Minors.
                                                                     No. 341188
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 17-000915-NA


Before: SAWYER, P.J., and CAVANAGH and FORT HOOD, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to her
children, CLT, MB, JLB, and SAB (the minor children), under MCL 712A.19b(3)(b)(i) (parent
caused physical injury or physical or sexual abuse of the children), (ii) (parent failed to prevent
abuse), (iii) (nonparent adult’s act caused the physical or sexual abuse), (g) (failure to provide
proper care and custody), (j) (reasonable likelihood that children will be harmed if returned to
parent), and (k)(iii) (abuse included battery, torture, or other severe physical abuse). We affirm.

                                       I. INTRODUCTION

        Petitioner, the Department of Health and Human Services (DHHS), filed a petition to
terminate respondent’s parental rights after substantiating allegations that the minor children had
been physically abused by respondent, and that SAB had been sexually abused by respondent’s
live-in boyfriend, MW. Respondent has an extensive history of substantiated allegations of
physical abuse and neglect with Child Protective Services (CPS) dating back to 2011. With
respect to the allegations giving rise to this appeal, respondent repeatedly physically abused the
minor children by beating them with a metal broom, a telephone and belts. Additionally, MW
sexually abused SAB by inserting clippers, a needle and a pencil into her vagina, and touched her
vaginal area over her pants when he picked her up from school. MW also attempted to drown
both SAB1 and JLB. Respondent failed to take steps to protect her children after learning of the
abuse by MW.

       Respondent tendered a no-contest plea to the statutory grounds for termination on August
3, 2017. On appeal, respondent’s challenge to the trial court’s decision to terminate her parental


1
    During MW’s attempt to drown SAB the other children were forced to listen to SAB’s screams.


                                                 -1-
rights focuses solely on the trial court’s best-interest analysis. Specifically, respondent argues
that the trial court clearly erred by finding that it would be in the best interests of the minor
children if her parental rights were terminated where she had (1) benefitted from services, (2)
acted to protect her children from MW, and (3) she has strong family support and a bond with
her children. 2 We disagree.

                                  II. STANDARD OF REVIEW

        This Court reviews a trial court’s decision regarding a child’s best interests for clear
error. In re Medina, 317 Mich App 219, 226; 894 NW2d 653 (2016). See also MCR 3.977(K).
A finding is clearly erroneous if this Court is left with a “definite and firm conviction that a
mistake has been made.” In re LaFrance Minors, 306 Mich App 713, 723; 858 NW2d 143
(2014). Additionally, this Court must defer to the trial court’s “special ability” to evaluate the
credibility of witnesses. Id.

                               III. BEST-INTEREST ANALYSIS

         “Even if the trial court finds that [DHHS] has established a ground for termination by
clear and convincing evidence, it cannot terminate the parent’s parental rights unless it also finds
by a preponderance of the evidence that termination is in the best interests of the children.” In re
Gonzales/Martinez Minors, 310 Mich App 426, 434; 871 NW2d 868 (2015), citing MCL
712A.19b(5) and In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013). The best-interests
analysis focuses on the child rather than the parent. In re Schadler, 315 Mich App 406, 411; 890
NW2d 676 (2016). To determine whether the termination of a parent’s rights is in the child’s
best interests, the trial court should consider the entire record. In re Medina, 317 Mich App at
237. Factors that the trial court may consider in making this determination include “the child’s
bond to the parent, the parent’s parenting ability, the child’s need for permanency, stability, and
finality, and the advantages of a foster home over the parent’s home.” Id., quoting In re White,
303 Mich App 701, 713-714; 846 NW2d 61 (2014). “The trial court may also consider a
parent’s history of domestic violence[.]” Id. at 714.

       The trial court found that termination of respondent’s parental rights to the minor
children would serve their best interests based on respondent’s extensive CPS history, the severe
physical abuse that all four children suffered, respondent’s failure to protect her children from
MW’s physical and sexual abuse, and the lack of certainty that the children would be safe with
respondent in the future. The trial court in particular noted that respondent minimized her
actions and did not take ownership of her significant anger issues that culminated in physical



2
  To the extent that respondent advances a cursory argument asserting that her liberty interest in
the care and custody of her children has been violated, once petitioner established by clear and
convincing evidence that statutory grounds for termination of her parental rights existed,
respondent’s liberty interest no longer included the right to the custody and care of her children.
In re Trejo Minors, 462 Mich 341, 355; 612 NW2d 407 (2000), superseded in part by statute on
other grounds as recognized by In re Moss, 301 Mich App 76, 83; 836 NW2d 182 (2013).


                                                -2-
abuse against the children. After reviewing the record, we conclude that the trial court’s decision
to terminate respondent’s parental rights was correct.

        As an initial matter, respondent’s denial that she physically abused the children both in
the trial court and on appeal is undermined by the entering of her no-contest plea to the
allegations in the petition, which detailed repeated examples of violent and cruel behavior
against her children that were contained in the CPS Investigation Reports. For example, CLT
disclosed that respondent beat him with a metal broom on his face and neck for 30 minutes, and
choked him, causing him to cough up blood. JLB disclosed during an interview with authorities
that respondent physically beat him with a telephone, leaving him with a black eye. Respondent
also “disciplined” SAB by punching her, beating her with a belt and choking her. According to
SAB, respondent found physically abusing SAB in this manner to be “funny.” Further, the trial
court’s concern regarding respondent’s lack of insight into her anger issues that manifested into
physical abuse against her children is well-grounded in the record evidence, where during the
best-interest hearing, respondent denied the allegations in the petition and instead minimized the
gravity of her actions, noting that she had merely “whupped [her] children in the past.” Given
respondent’s violent history with her children, the record evidence well supports the trial court’s
serious concerns regarding the children’s safety if they were returned to respondent’s home.

        The trial court also considered respondent’s extensive CPS history dating back to 2011.
Notably, the trial court recognized that although respondent was provided with services to assist
her with parenting, such as services with Families First and additional counseling services, she
has not benefited from the assistance. Respondent continued to physically abuse her children to
the extent that the two older children do not wish to return home.

         The trial court also found that termination of respondent’s parental rights to the children
would serve their best interests where there was a significant likelihood of future harm to the
children given respondent’s failure to protect them from MW. By allowing MW to stay in her
home and to have access to her children, respondent created a dangerous environment for them,
exposing them to sexual and physical abuse. MW violently sexually abused SAB on multiple
occasions. Contrary to respondent’s assertion that she acted immediately when she learned of
the sexual abuse, MB reported that respondent would merely cry, and the record reflects that
respondent took no action to protect SAB and the other children from MW.3 Respondent also
admitted to a CPS worker that she did not seek medical treatment for SAB following the sexual
abuse because respondent did not see “anything wrong with [SAB’s] genital area.” SAB also
reported that when she told respondent about the sexual abuse, respondent forbid SAB from
telling the police. In addition to sexually abusing SAB, MW burned her with boiling water, and
attempted to drown both her and JLB. Put simply, respondent’s failure to protect her children
from MW resulted in heinous and repeated instances of sexual and physical abuse.4 Under these



3
  Though respondent would sometimes tell MW to leave the house, she would eventually allow
him to return.
4
 In a cursory fashion, respondent argues on appeal that the September 5, 2017 Clinic for Child
Study report improperly asserted that she suffers from various mental illnesses, and that such


                                                -3-
circumstances, we agree with the trial court that termination of respondent’s parental rights was
in the best interests of the children.

       Affirmed.



                                                              /s/ David H. Sawyer
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Karen M. Fort Hood




allegations are improper where respondent was never evaluated or diagnosed with a psychiatric
condition. In the report, under “diagnostic formulations[,]” the licensed psychologist who
interviewed respondent and met with her children stated that diagnoses of Intermittent Explosive
Disorder and Borderline Personality Disorder were appropriate for respondent. However, a
review of the record confirms that evidence concerning these diagnoses was not dispositive in
the trial court’s decision to terminate respondent’s parental rights. Instead, the trial court focused
its analysis on its concern that the children would not be safe in respondent’s custody where
respondent and MW had physically abused the children, and where MW sexually abused SAB.
Also pivotal to the trial court’s analysis was its concern that respondent did not recognize her
issues with managing her anger in spite of having participated in two anger management courses.


                                                 -4-